            Case 5:20-cv-00146-gwc Document 5 Filed 12/23/20 Page 1 of 1

                                                                          �-�_.JJISTh
                                                                         0 SIKICTuFlCT'·GROU T
                             UNITED STATES DISTRICT COURT                         F:• r-�!J MO T
                                                                                    1 . ,-
                                                                                             I   ll



                                       FOR THE
                                                                        2020D£C 23 P-1 /:
                                 DISTRICT OF VERMONT                                      5·
ROBERT E. SNELGROVE,                             )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )              Case No. 5:20-cv-146
                                                 )
HERMAN LeBLANC,                                  )
                                                 )
       Defendant.                                )

               ORDER ACCEPTING REPORT AND RECOMMENDATION
                                 (Docs. 2, 3)

       The Magistrate Judge issued a Report and Recommendation (R&R) on November 5,

2020. (Doc. 3.) No objections to the R&R have been filed. After careful review of the file and

the Magistrate Judge's reasoning, the court adopts the R&R. See 28 U.S.C. § 636(b)(l).

       As noted in the R&R, Plaintiff first filed this action for partition of property owned by

Plaintiff and Defendant as tenants-in-common in state court on August 18, 2015. (Doc. 3 at 1.)

The action was closed in state court on July 16, 2019. (Id. at 5.) Defendant LeBlanc removed the

case to this court on September 28, 2020 (Id. at 3.)

       For the reasons stated in the R&R, this Notice of Removal was untimely under

28 U.S.C. § 1446. This defect in removal procedure is grounds for remand under 28 U.S.C.

§ 1447(c). As recommended by the R&R, Plaintiffs Motion to Remand (Doc. 2) is GRANTED.

       SO ORDERED.
                                                         /l'L ( ()
       Dated at Rutland, in the District of Vennont, this /..:J_ day of December, 2020.


                                                                  _--�
                                                                  � Jc__)
                                                             Geoffrey W. Crawford, Chief Judge
                                                             United States District Court
